IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Philadelphia District Attorney’s       :
Office                                 :
                                       :
                   v.                  :
                                       :
Craig Williams,                        :   No. 1337 C.D. 2017
                   Appellant           :

                                   ORDER

            AND NOW, this 16th day of April, 2019 it is ORDERED that the
above-captioned opinion filed February 8, 2019, shall be designated OPINION
rather than MEMORANDUM OPINION, and it shall be reported.


                                     ___________________________
                                     ANNE E. COVEY, Judge